Opinión disidente del
Juez Asociado Señor Negrón García.
Distinto a la conclusión mayoritaria, estamos ante el despido constructivo (injustificado) de Norma Segarra Her-nández, como producto de un patrón concertado de trasla-dos internos, persecución y hostigamiento por parte de cierto personal gerencial del Royal Bank de Puerto Rico. Este fue como represalias por haber detectado e informado unas irregularidades del Vicepresidente Ismaél Rodríguez, quien autorizó y concedió indebidamente varios préstamos a un pariente, excediendo su margen prestatario.
La prueba testifical y documental, según aquilatada por la ilustrada sala de instancia (Hon. Melvin A. Padilla Fe-liciano, Juez), derrota la defensa de las demandadas —Royal Bank de Puerto Rico, Royal Bank of Canada y su ase-guradora Antilles Insurace Company— en cuanto a que la *211labor de Segarra Hernández fue deficiente y ameritaba ser relevada de su puesto en el Departamento de Cobros; luego de la disminución de sus responsabilidades y eventual des-pido, de no haber ella cesado por razones de salud. Expongámosla.
I
Segarra Hernández, con experiencia previa de veinti-cuatro (24) años en el Departamento de Cobros del Banco de Ponce, ciudad de Ponce, recibió en abril de 1987 una oferta de Jimmy Sotomayor, Vicepresidente Ejecutivo del Royal Bank, para ocupar el cargo de Gerente del Departa-mento de Cobros Centralizado. Conocía sus atributos de honestidad, laboriosidad y adaptabilidad a cualquier am-biente de trabajo.
Después de varias reuniones, Segarra Hernández aceptó los términos comunicádoles por el entonces Vicepre-sidente del Royal Bank, Ismael Rodríguez. Al llegar al banco, se confrontó con la situación de que se le requirió que firmara un contrato probatorio de servicios, aun cuando ello no había sido objeto de negociación previa. Optó por firmarlo, y el 1ro de junio de 1987 comenzó con un sueldo anual de veinticuatro mil quinientos dólares ($24,500).
El período probatorio se extendió hasta el 1ro de septiembre. Al finalizar, Segarra Hernández recibió una evaluación favorable ("bueno”) de Rodríguez en las áreas de responsabilidad, actitudes, precisión, habilidad para co-nocer los procedimientos, alerta mental, capacidad, rela-ción con los clientes, iniciativa, juicio y capacidad organizativa. En apariencia personal recibió “muy bueno” y sólo en las áreas de juicio y organización recibió una ca-lificación de necesidad de mejoramiento (improvement required). En virtud de esta evaluación, Rodríguez reco-mendó su permanencia.
*212Entre el 18 y el 25 de agosto, la División de Auditoría del Royal Bank evaluó el Departamento de Cobros. Esta auditoría cubrió desde el 25 de noviembre de 1985 hasta el 18 de agosto de 1987, esto es, un (1) año y nueve (9) meses. Como Segarra Hernández había comenzado el 1ro de junio de 1987 (dos meses y medio (21h) antes de rendirse dicho informe), las deficiencias encontradas lógicamente eran atribuibles al Gerente anterior, Rolando Cardona, quien es-tuvo encargado de dicho Departamento por casi todo el pe-ríodo auditado. Aun así, para finales de agosto, sin otra posible justificación, fue relevada de su responsabilidad de supervisar la sección de Cobro Legal, que consistía de los casos declarados pérdidas y referidos a un abogado.
El 25 de septiembre, Cardona, entonces ayudante de Ro-dríguez, le envió un memorando en el cual expuso un au-mento en los préstamos en delincuencia. Ella le comunicó su objeción a Rodríguez y aclaró que dicho aumento estaba íntimamente relacionado con deficiencias en los orígenes de los préstamos; esto es, consecuencia directa de una mala concesión en ellos. Además, en varias ocasiones hizo constar las deficiencias de equipo y otros extremos en el Departamento de Cobros y los inconvenientes que tenía para desempeñar mejor sus funciones.(1)
El 8 de febrero de 1988, Rodríguez la evaluó y adjudicó una puntuación de 3.65 en una escala de 1 a 7. El banco redondeó esa evaluación a 4, que es lo que se espera de cada empleado. Dos (2) meses después (en abril), Rodrí-guez y su supervisor Fernando Urrego decidieron sepa-rarla del Departamento de Cobros. Urrego le informó que el cambio era recomendación de Rodríguez. Fue reubicada en el Departamento de Automóviles y, desde ese momento, le negaron acceso a los expedientes relacionados con los prés-tamos y las pérdidas. Ella objetó esa reubicación. Planteó *213que no estaba capacitada para realizar las funciones asig-nádales, las cuales exigían que visitara los comerciantes que venden automóviles para promover que éstos coloca-ran los préstamos de financiamiento con el Royal Bank. Aclaró que toda su experiencia era en cobros —para lo cual había sido contratada— no sabía ni tenía licencia de con-ducir automóviles ni conocía el área metropolitana de San Juan.
William Natal Fuster, Director del referido Departa-mento de Automóviles, fue informado del traslado. En va-rias ocasiones señaló que Segarra Hernández no era la persona más idónea para trabajar allí, debido a que no sabía ni estaba autorizada a conducir un automóvil. Rodríguez le contestaba que bregara con ella como pudiera. Natal Fus-ter testificó que ella siempre demostró buena disposición y que, a pesar de las condiciones de trabajo, realizó uno de excelencia. Sin embargo, debido a todas las circunstancias, la observó en ocasiones nerviosa, descontrolada y ansiosa. Cuando Rodríguez le preguntaba a Natal cómo estaba fun-cionando Segarra Hernández, se refería a ella como “la gordita”. A Natal Fuster le extrañó esa actitud y la consi-deró de mal gusto: una falta de respeto a la integridad y honra de Segarra Hernández.
Dos (2) meses después (el 19 de mayo) Rodríguez envió un memorando a Urrego para solicitar la destitución de Segarra Hernández. Recomendó a su ayudante Cardona —persona de su confianza— para sustituirla como Gerente del Departamento de Cobros, con el título de Vicepresi-dente Auxiliar. Curiosamente esta recomendación fue he-cha aun cuando Cardona era el responsable de las deficien-cias pasadas que habían sido señaladas en el informe de auditoría del Departamento de Cobros, antes de que co-menzara a trabajar allí Segarra Hernández. La recomen-dación de Rodríguez se hizo al mes de habérsele reubicado, supuestamente de forma temporera, en el Departamento de Automóviles.
*214Allí, Segarra Hernández continuó con el título de Ge-rente de Cobros, aun cuando estaba asignada al Departa-mento de Automóviles. A pesar de no estar en el Departa-mento de Cobros, el Royal Bank expidió verificaciones de empleo falsas, cuando el 15 de junio y el 23 de agosto de 1988 certificó que era su Gerente. En realidad, ella reali-zaba en el Departamento de Automóviles gestiones ofici-nescas, no relacionadas con cobros. De hecho, le negaron documentos a los cuales tenía derecho a acceso como Ge-rente de Cobros, tales como las cantidades de pérdida para 1988.
No obstante los serios inconvenientes que enfrentó —ocasionados por las irregularidades que descubrió y la. campaña personalista en su contra de Rodríguez y Car-dona para encubrirlas— Segarra Hernández obtuvo resul-tados y mejoras en la fase administrativa.
Del Departamento de Automóviles fue reubicada, por segunda vez, al Departamento de Crédito Rotativo bajo la supervisión de Nitza Garland. Se le suministró un man-dato, sin título, que supuestamente describía sus labores en el nuevo puesto. Debía firmarlo como prueba de su con-sentimiento a la reubicación. Aida Roig, funcionaría del Departamento de Recursos Humanos, la instruyó de que no lo firmara si no estaba de acuerdo. Permaneció en dicho Departamento de Crédito Rotativo por cinco (5) meses.
En septiembre de 1988, en reunión con Gloría Fuxá, Gerente de Recursos Humanos, Segarra Hernández le in-formó las irregularidades que había descubierto antes, co-metidas por Rodríguez. Se quejó de que había incurrido en el error de comunicárselas al propio Rodríguez, como supervisor inmediato, sin saber en ese momento que estaba implicado en éstas. Le contó también la campaña de hosti-gamiento y persecución de que era víctima.
En noviembre de 1988, Segarra Hernández fue eva-luada de nuevo y se le concedió una puntuación que cum-plía las expectativas del banco. En esa ocasión, ella objetó *215y, en el propio documento, consignó que su evaluación es-taba fundamentada en “mentiras y trucos dirigidos a encu-brir irregularidades cometidas por mis superiores”. Rodrí-guez, Urrego y Cardona hicieron caso omiso a tales objeciones.
Segarra Hernández experimentó sufrimientos emocio-nales y desarrolló una condición nerviosa, por lo cual se ausentó del banco el 13 de marzo de 1989. Acudió entonces al Fondo del Seguro del Estado, el cual determinó una in-capacidad relacionada con los sufrimientos experimenta-dos a causa del trato que recibió de los oficiales aludidos del banco. No volvió al banco ni solicitó su reinstalación. Rodríguez eventualmente fue reprendido por las irregula-ridades cometidas y al tiempo cesó de trabajar con el Royal Bank.
I — ! HH
Reiteramos que estamos ante un despido constructivo, injustificado, que de su faz encaja perfectamente en la vi-sión de la Asamblea Legislativa; esto es, “la renuncia del empleo motivada por actuaciones del patrono dirigidas a inducirlo o forzarlo a renunciar tales como imponerle o in-tentar imponerle condiciones de trabajo más onerosas, re-ducirle el salario, rebajarlo en categoría o someterlo a ve-jámenes o humillaciones de hecho o de palabra”. Art. 5 de la Ley Núm. 80 de 30 de mayo de 1976 (29 L.RR.A. see. 185e). El trasfondo fáctico expuesto ciertamente da dere-cho a Segarra Hernández a una indemnización al amparo de la Ley de Mesada —Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.) — ; aunque no renunció for-malmente, se ausentó de su trabajo a causa de la conducta de sus supervisores.
Sin embargo, la opinión mayoritaria sostiene que no procede esa compensación, pues el despido no fue injustificado. Se ampara en la tesis de que Segarra Her-*216nández no solicitó su reinstalación dentro del período de doce (12) meses del “accidente” y de haber acudido a trata-miento con el Fondo del Seguro del Estado. Invoca el caso Alvira v. SK & F Laboratories Co., 142 D.P.R. 803 (1997).
En ese ambiente de hostilidad, traslados y demás vejá-menes, ¿cómo puede la mayoría del Tribunal imponerle la obligación de regresar a semejante ambiente? Solicitar reinstalación, ¿a cuál puesto? No estamos ante el accidente típico u ordinario de una herida o lesión física, sino uno de naturaleza intangible que trasciende lo físico e impacta lo emocional, moral y espiritual.
En estas circunstancias, exigirle a Segarra Hernández el deber de solicitar una reinstalación es una imposición sumamente gravosa, sobre todo injusta; máxime cuando su ausentismo se debe a un estado físico y emocional resul-tado directo del trato injusto y hostigante de sus supervisores. Es absurdo permitirle a los patronos incurrir en un hostigamiento tan intenso que obligue a un em-pleado a ausentarse por más de doce (12) meses, para luego éstos alegar inmunidad y estado de salud como defensa.
En el caso de autos se activa la doctrina expuesta en Rivera v. Security Nat. Life Ins. Co., 106 D.P.R. 517, 527 (1977), reiterada en Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992); Alvira v. SK & F Laboratories Co., supra. Por excepción, se crea una causa de acción de daños y perjuicios. Rodríguez, con conocimiento de otros oficiales, es partícipe de una conducta torticera en que incurrió por otros motivos que no fueron la mera violación de una ley del trabajo. Rivera v. Security Nat. Life Ins. Co., supra, pág. 527.
Precisamente, la intensidad de la conducta ilegítima y de los agravios y su manifiesta intencionalidad (acciones generales concertadas; ejecutadas durante varios meses), descarta también aplicar el remedio exclusivo e inmunidad *217patronal, resultante de haberse sometido a tratamientos y recibido compensación del Fondo del Seguro del Estado. Compárese Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985).

 El Tribunal de Primera Instancia dio absoluta credibilidad al testimonio de Jimmy Sotomayor, Vicepresidente Ejecutivo de la Banca de Consumo, de que du-rante su incumbencia Segarra Hernández realizó un trabajo de excelencia de acuerdo con las condiciones de trabajo existentes y los escasos recursos.